UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7012



HENRY JEROME CARPENTER,

                                            Plaintiff - Appellant,

          versus


C. BATES; A. CUMMINGS; B. PENNINGTON; CORPORAL
MASON; CHARLES VAN METER; MARTHA A. WANNA-
MAKER, Warden, DCI,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-95-3355-0-6BD)


Submitted:   December 11, 1997         Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Jerome Carpenter, Appellant Pro Se. Edwin Calhoun Haskell,
III, SMITH & HASKELL, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Carpenter v. Bates, No.
CA-95-3355-0-6BD (D.S.C. June 12, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2